Citation Nr: 1027175	
Decision Date: 07/21/10    Archive Date: 08/02/10	

DOCKET NO.  08-30 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from May 1973 to September 1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Portland, Oregon, Regional 
Office that denied entitlement to the benefit sought.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
should further action be required.


REMAND

The record as it stands is inadequate for the purpose of 
rendering a fully informed decision as to the claim at issue.  
When the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist the Veteran in developing 
facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

As pointed out by the Veteran's accredited representative in his 
June 2010 informal hearing presentation, no attempt has been made 
to attempt to contact the Beale Air Force Base Hospital to 
determine whether there might be any records pertaining to 
treatment and evaluation of an individual (K.L.) who the Veteran 
claims was injured in February or March 1982.  The Board believes 
that an effort should be made to contact the hospital to 
determine whether any records pertaining to the individual might 
still be available.  It is also pointed out that the prior 
request for information sent to the JSRRC indicated that the 
incident occurred on "March 1, 1982" but that the Veteran has 
indicated only that the event occurred in February or March 1982.  
Accordingly, it is requested that the JSRRC review the record to 
determine if there is support for the Veteran's contention in 
incident reports of the 9th Field Maintenance Squadron or 9th 
Strategic Reconnaissance Wing in February or March 1982.  

Accordingly, the case is REMANDED for the following:  

1.  VA should contact the base hospital at 
Beale Air Force Base, Marysville, 
California, and request any records 
pertaining to treatment and evaluation of 
an individual named K.L., in early 1982, 
particularly in February or March of that 
year.  Any records available should be 
obtained and associated with the claims 
file.  If there are no such records 
available, this should be so indicated and 
a document to that effect should be placed 
in the claims file.  

2.  The RO should contact the Veteran and 
ask him to provide the names and addresses 
of all health care providers who have 
treated him for any psychiatric disorder 
since service.  After securing the 
necessary release or releases, the RO 
should obtain any records that have not 
previously been secured.  To the extent 
that there is an attempt to obtain records 
that is unsuccessful, the claims file 
should contain documentation of the 
attempts made.

3.  The RO should provide the Veteran 
another opportunity to provide as 
comprehensive a statement as possible with 
regard to his alleged in service stressor 
or stressors.  He should be asked to 
provide more specific details regarding the 
incident, to include the unit designation 
of the individual involved to the squadron 
level, and his awareness of any other 
individuals who might have knowledge of the 
incident.  He is advised that this 
information is vitally necessary to obtain 
supportive evidence of the stressful event 
and that he must be as specific as 
possible.

4.  If, and only if, the Veteran provides 
more specific information, the RO should 
once again forward to the US Army and Joint 
Services Records Research Center (JSRRC) 
all supporting evidence, to include any 
probative evidence submitted by the 
Veteran.   The JSRRC should be requested to 
conduct a search of all available and 
appropriate sources, and provide all 
pertinent information which might 
corroborate the claimed stressor, if 
possible, and, in any event information 
regarding the activities of the 9th Field 
Maintenance Squadron in February and March 
1982.  Any information obtained should be 
associated with the claims file.  If the 
JSRRC's research of available records for 
corroborating evidence leads to negative 
results, the RO should notify the Veteran 
and his representative and afford them the 
opportunity for response.  

5.  Thereafter, if deemed advisable, based 
on any additional information developed, 
the RO should arrange for the Veteran to be 
examined by a psychiatrist or a person 
knowledgeable in psychiatry for the purpose 
of evaluating any current psychiatric 
disability and opining as to its etiology.  
The examiner should review all pertinent 
medical records in the claims file and a 
copy of this REMAND, and it should state in 
the examination report that such review was 
performed.  The purpose of the examination 
is to determine the nature and etiology of 
any current psychiatric disability, to 
include whether PTSD is present, and, if 
so, whether it is related to any in service 
stressor or stressors.  The examiner should 
state whether it is at least as likely as 
not that the etiology of any current 
psychiatric disability is attributable to 
any incident of the Veteran's active 
service.  If the matter cannot be medically 
determined without resort to mass 
conjecture, this should so stated by the 
examiner.  With regard to the relative 
likelihood , the examiner should apply the 
standard of whether it is at least as 
likely as not (that is, to at least a 50/50 
degree of probability) that any claimed 
disorder is causally or etiologically 
related to the Veteran's active service, or 
whether such a causal or etiological 
relationship is unlikely (that is, less 
than a 50 percent probability), with the 
rationale for any conclusion set out in the 
report.  The Board notes that the term "at 
least as likely as not" does not mean 
merely within the realm of mere medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of the 
conclusion as to find against it.  

6.  After all appropriate development has 
been accomplished, the RO should again 
review the record, including any newly 
acquired evidence, and readjudicate the 
issue on appeal.  The readjudication should 
include consideration all the evidence of 
record and be accomplished with the 
application of all appropriate legal 
theories.  

If the benefit sought on appeal remains denied, the Veteran and 
his representative should be provided with a supplemental 
statement of the case.  This must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary of 
the evidence and applicable laws and regulations considered 
pertinent to the issue on appeal.  An appropriate period of time 
should be allowed for response.  The Veteran is hereby notified 
that it is his responsibility to report for any scheduled 
examination and to cooperate in the development of the case, and 
that the consequences of failure to report for a VA examination 
without good cause or to provide additional information may 
include denial of the claim.  38 C.F.R. § 38 C.F.R. § 3.655 
(2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


